 

Exhibit 10.6

Execution Version

OMNIBUS AMENDMENT

THIS OMNIBUS AMENDMENT (this “Amendment”) is entered into as of September 28,
2015 by and among JPMorgan Chase Bank, National Association, a national banking
association (together with its successors and assigns, “JPM”) and H/2 SO III
Funding I LLC, a Delaware limited liability company (together with its
successors and assigns, “H/2” and with JPM, individually or collectively, as the
context may require “Lender”), Seritage SRC Finance LLC, a Delaware limited
liability company (together with its permitted successors and assigns, “SRC
Borrower”), and Seritage KMT Finance LLC, a Delaware limited liability company
(together with its permitted successors and assigns, “KMT Borrower” and, with
SRC Borrower, individually or collectively, as the context may require,
“Borrower”) and Seritage GS Holdings LLC, a Delaware limited liability company
(together with its permitted successors and assigns, “GS JV Pledgor”), Seritage
SPS Holdings LLC, a Delaware limited liability company (together with its
permitted successors and assigns, “SPS JV Pledgor”), and Seritage MS Holdings
LLC, a Delaware limited liability company (together with its permitted
successors and assigns, “MS JV Pledgor” and with GS JV Pledgor and SPS JV
Pledgor, individually or collectively, as the context may require, “JV Pledgor”)
and Seritage Growth Properties, a Maryland real estate investment trust
(together with its permitted successors and assigns, “Seritage REIT”), and
Seritage Growth Properties, L.P., a Delaware limited partnership (together with
its permitted successors and assigns, “Seritage OP” and together with Seritage
REIT, collectively, jointly and severally “Guarantor”), and amends (i) that
certain Loan Agreement, dated as of July 7, 2015, by and between Lender and
Borrower (the “Loan Agreement”) and (ii) that certain Guaranty, dated as of July
7, 2015, by Seritage REIT and Seritage OP for the benefit of Lender (the
“Guaranty”).  Capitalized terms used herein and not otherwise defined shall have
the meanings given such terms in the Loan Agreement.

WHEREAS, the parties hereto desire to amend the Loan Agreement and the Guaranty
and provide for the bifurcation of the A-1 Note into Note Components, in each
case, in the manner hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows, effective
from and after the date hereof:

1. Definitions.  

a. The following definitions in the Loan Agreement are hereby amended and
restated in their entirety as follows:

“Acceptable Counterparty” means any counterparty to an Interest Rate Cap
Agreement (or the guarantor of such counterparty’s obligations pursuant to a
guaranty acceptable to Lender and the Rating Agencies) that has and maintains
(a) either (i) a long term unsecured debt rating or counterparty rating of
A-  or higher from S&P and A- or higher from Fitch if rated by Fitch, or (ii) a
short term unsecured debt rating of A-2 or higher from S&P and F2 or higher from
Fitch if rated by Fitch, and (b) a long term unsecured debt rating of A3 or
higher from Moody’s.

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
(or subaccounts thereof) maintained with a federal or state‑chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (b) a segregated trust account or accounts (or subaccounts
thereof) maintained with a federal or state chartered depository institution or
trust company acting in its fiduciary capacity that has a Moody’s rating of at
least “Baa3”, Fitch rating of at least “BBB-” or S&P rating of at least “BBB‑”
and which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal and state authority.  An
Eligible Account shall not be evidenced by a certificate of deposit, passbook or
other instrument.

1

 

[NEWYORK 3105190_16]

--------------------------------------------------------------------------------

 

“Eligible Institution” means either (a) a depository institution or trust
company insured by the Federal Deposit Insurance Corporation, the short‑term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” by S&P, “F1+” by Fitch or “P‑1” by Moody’s in the case of accounts in
which funds are held for thirty (30) days or less (or, in the case of letters of
credit and accounts in which funds are held for more than thirty (30) days, the
long‑term unsecured debt obligations of which are rated at least “A+” by S&P,
“A+” by Fitch if rated by Fitch and “Aa3” by Moody’s), or (b) (i) Bank of
America, N.A., (ii) PNC Bank, National Association and (iii) any other
depository institution or trust company approved by Lender and with respect to
which the Rating Condition is satisfied; provided that, in each case, the rating
by S&P and the other Rating Agencies for the short term unsecured debt
obligations or commercial paper and long term unsecured debt obligations of the
same does not decrease below the ratings in effect as of the Closing Date.

“JV Profits” means distributions of JV Capital Event Proceeds on any JV
Interests in excess of the sum of (i) (a) (1) with respect to the GGP JV,
$165,000,000, (2) with respect to the Macerich JV, $150,000,000 and (3) with
respect to the Simon JV, $114,000,000 or (b) with respect to any JV Release
Property, the Release Price paid by Borrower to obtain release of such JV
Release Property plus (ii) in any case, additional invested capital and any
applicable preferred return on such JV Interests in accordance with the
applicable JV Documents.

“Lands’ End Master Lease” means that certain Master Lease Agreement by and
between Sears, Roebuck and Co. as Landlord and Lands’ End, Inc. as Tenant,
entered into as of April 4, 2014 and each effective as of February 1, 2014.

“Mezzanine Loan Spread” means 7.25%.

“Property Release Threshold” means an amount equal to the difference of
(i) $307,500,000 minus (ii) any amounts required to be deducted therefrom in
accordance with Section 2.1(b)(ii) minus (iii) (x) any Designated Net Sales
Proceeds deposited in the TI/LC Reserve Account and/or the Redevelopment Project
Reserve Account in accordance with Section 2.2(a)(iv) multiplied by (y) the Loan
Pro Rata Share.  

“SHLD EBITDAR” means, with respect to any Test Period and the Properties subject
to the SHLD Master Lease, the aggregate net income (which for the purposes of
this calculation shall exclude all rents collected by the SHLD Master Tenant
from any Affiliate of SHLD Master Tenant unless such Affiliate is a Tenant at
the applicable Properties and also a tenant at similar properties owned or
leased by SHLD and/or its subsidiaries under a master agreement in connection
with a national or regional roll-out by such Tenant at Sears stores and/or Kmart
stores) or loss for such Test Period calculated with respect to the operations
of the SHLD Master Tenants at the Properties subject to the SHLD Master Lease on
a Property-by-Property or “four wall” basis, determined in accordance with GAAP
and adjusted by excluding (1) income tax expense, (2) consolidated interest
expense (net of interest income), (3) depreciation and amortization expense, (4)
any income, gains or losses attributable to the early extinguishment or
conversion of indebtedness or cancellation of indebtedness, (5) gains or losses
on discontinued operations and asset sales, disposals or abandonments, (6)
impairment charges or asset write-offs, including, without limitation, those
related to goodwill or intangible assets, Long-Lived Assets, and investments in
debt and equity securities, in each case, in accordance with GAAP, (7) any
noncash items of expense (other than to the extent such noncash items of expense
require or result in an accrual or reserve for future cash expenses), (8)
extraordinary gains or losses, (9) unusual or nonrecurring gains or items of
income or loss and (10) SHLD Master Lease Rent for such Test Period; provided
that each of net income and the foregoing adjustments shall be determined using
the methodologies and practices of SHLD in effect as of the Closing Date as
shown on Schedule K hereto.

“Spread Maintenance Premium” means the sum of (i) with respect to any prepayment
of the Loan evidenced by the A-1 Note (a) permitted in accordance with the terms
of this Agreement or (b) during the continuance of an Event of Default, an
amount equal to the product of (A) the principal amount of the Note Component so
prepaid, times (B) the applicable Spread, times (C) 1/360, times (D) the number
of days from (but excluding) the conclusion of the Interest Accrual Period
through which interest has been (or, in connection with such prepayment, will
be) paid on such prepayment in accordance with this Agreement through and
including the applicable Spread Maintenance Expiration Date plus (ii) with
respect to any prepayment of the Loan evidenced by the A-2 Notes (a) permitted
in accordance with the terms of this Agreement or (b) during the continuance of
an Event of Default, an amount equal to the product of (A) the principal amount
so prepaid, times (B) the applicable Spread, times (C) 1/360, times (D) the
number of days from (but excluding) the conclusion of the Interest Accrual
Period through which interest has been (or, in connection with such prepayment,
will be)  paid on such prepayment in accordance with this Agreement through and
including the applicable Spread Maintenance Expiration Date; provided that, in
each case, no Spread Maintenance Premium shall be payable with respect to
Excluded Prepayments.

2

 

[NEWYORK 3105190_16]

--------------------------------------------------------------------------------

 

b. The following definitions are hereby added to the Loan Agreement:

“Additional Conveyance Parcels” means those certain parcels relating to
automotive centers associated with Property #1968 (Palm Desert, CA) and Property
#1978 (Reno, NV) and a warehouse associated with Property #1089 (Anchorage, AK),
each as more particularly described on Schedule T.

“Leased Additional Conveyance Parcel” means that certain parcel relating to an
automotive center associated with Property #1968 (Palm Desert, CA), as more
particularly described on Schedule T.

2. Voluntary Prepayment.

a. Section 2.1(a) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

Borrower shall be prohibited from prepaying the Loan, in whole or in part,
during the Lockout Period except in connection with (i) the application of Loss
Proceeds following a Casualty or Condemnation with respect to a Property in
accordance with Section 5.16 or pursuant to Section 2.1(c) or (ii) in connection
with the release of one or more Properties in accordance with Section 2.2 or
Section 2.3.  After the expiration of the Lockout Period, Borrower shall have
the right, at its option, upon not less than 5 Business Days’ prior written
notice to Lender (or such other notice period as specified), to prepay the Loan
in whole or, to the extent provided in Section 1.1(d)(iii), Section 2.1(b),
Section 2.1(c), Section 2.2 and Section 2.3 in part; provided that (x) Borrower
shall pay to Lender simultaneously with such prepayment the applicable Spread
Maintenance Premium, if any, (y) there is a simultaneous and pro rata prepayment
of the Mezzanine Loan with the result that, after giving effect to such
prepayments, the Loan Pro Rata Share remains unchanged and (z) each prepayment
of the Loan shall be accompanied by the amount of unpaid interest that would
have accrued on the principal amount of the Loan to be prepaid through and
including the last day of the Interest Accrual Period related to the Payment
Date next occurring following the date of such prepayment or, if such prepayment
occurs on a Payment Date, the amount of interest that would have accrued on the
principal amount of the Loan to be prepaid through and including the last day of
the Interest Accrual Period related to such Payment Date.  Borrower’s notice of
prepayment may be rescinded with one (1) Business Days’ written notice by
Borrower to Lender (subject to payment of any reasonable out‑of‑pocket costs and
expenses actually incurred by Lender, including breakage costs actually incurred
by Lender, resulting from such rescission).

b. Section 2.1(c) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

If the Debt Yield is less than the applicable 11.0% as of the end of any Test
Period at any time, Borrower shall be permitted to (but not obligated to) prepay
a portion of the Loan (together with a simultaneous pro rata prepayment by
Mezzanine Borrower of the Mezzanine Loan) in the amount required to cause the
Debt Yield to equal 11.0%, which prepayment shall be accompanied by interest on
the principal amount so prepaid as required by Section 2.1(a), plus the
applicable Spread Maintenance Premium.

c. The word “party” in the final sentence of Section 2.1(e) of the Loan
Agreement is hereby replaced with the word “part”.

3. Property Releases.  The final sentence of Section 2.2(a)(iv) of the Loan
Agreement is hereby amended and restated in its entirety as follows:

Notwithstanding the foregoing, Borrower may, with respect to any Release
Property, deposit a portion of the Net Sales Proceeds thereof in excess of 150%
of the sum of the Allocated Loan Amount and the Mezzanine Loan Allocated Loan
Amount of such Release Property into the Redevelopment Project Reserve Account
or the TI/LC Reserve Account (any such Net Sales Proceeds so deposited,
“Designated Net Sales Proceeds”); provided that (1) the aggregate amount of the
Designated Net Sales Proceeds deposited pursuant to this sentence and the
corresponding sentence in Section 2.2(a)(iv) of the Mezzanine Loan Agreement
shall not exceed $75,000,000 during the life of the Loan and (2) not more than
$50,000,000 in the aggregate of such Net Sales Proceeds shall remain in the
Redevelopment Project Reserve Account and/or the TI/LC Reserve Account at any
one time.

4. Distributions from Cash Management Account.  Section 3.2(b)(ii) of the Loan
Agreement is hereby amended and restated in its entirety as follows:

(i) to Lender (i) first, for payment to Servicer, the Primary Servicing Fee and
(ii) second, the amount of all scheduled or delinquent interest and principal on
the Loan and all other amounts, in each case, then due and payable under the
Loan Documents (with any amounts in respect of principal paid last);

3

 

[NEWYORK 3105190_16]

--------------------------------------------------------------------------------

 

5. New Borrowers.  Section 9.30(a)(iii) of the Loan Agreement is hereby amended
and restated in its entirety as follows:

(iii) each of Seritage REIT and Seritage OP shall have duly executed and
delivered to Lender a reaffirmation of the Guaranty and a reaffirmation of the
Completion Guaranty;

6. Additional Conveyances.  The following is hereby added as new Section 5.25 to
the Loan Agreement:

Section 5.25.  Additional Conveyances.

(a) Borrower represents and warrants that Borrower and SHLD have agreed that the
failure to convey the Additional Conveyance Parcels to Borrower of record on the
Closing Date was unintentional and each shall use reasonable best efforts to
cause the conveyance to be completed expeditiously and in accordance with
Section 8.1 (Further Assurances) of the SHLD PSA without additional
consideration being required of any party to the SHLD PSA.

(b) Borrower shall, at Borrower’s sole cost and expense, use commercially
reasonable efforts to, as promptly as reasonably practicable, (i) cause fee
simple or ground leasehold, as applicable, interests in the Additional
Conveyance Parcels to be conveyed to Borrower pursuant to conveyance
documentation prepared by Borrower and reasonably acceptable to the Lender, (ii)
cause a Title Insurance Policy to be issued and Survey to be provided with
respect to each of the Additional Conveyance Parcels, (iii) provide Lender
evidence of insurance satisfying the applicable requirements of the Loan
Agreement with respect to each of the Additional Conveyance Parcels, (iv) to the
extent the Additional Conveyance Parcels were not included in the applicable
reports provided to Lender in connection with origination of the Loan, provide
Lender property condition reports, Environmental Reports and zoning reports with
respect to each of the Additional Conveyance Parcels, in each case consistent
with the forms and standards for reports provided to Lender in respect of
Properties other than the Additional Conveyance Parcels in connection with
origination of the Loan and reasonably acceptable to Lender and (v) execute such
mortgages, deeds of trust, mortgage amendments or deed of trust amendments as
the Lender may reasonably require in connection therewith, in each case in form
and substance reasonably acceptable to the Lender.  This Section 5.25 shall
supersede Section 5.9 of this Agreement and similar provisions of the Loan
Documents with respect to the matters set forth herein.

(c) Notwithstanding the foregoing, Borrower shall not be required to take title
to the leasehold interest in the Leased Additional Conveyance Parcel to the
extent that, after the use of commercially reasonable efforts, it is unable to
obtain the consent of the lessor in respect thereof or to enter into an
amendment with such lessor to the lease in respect thereof that would permit the
Leased Additional Conveyance Parcel to be used and developed by Borrower
consistent with the commercial standards applicable to the other Properties in
all material respects.  If, after the use of commercially reasonable efforts,
Borrower is unable to obtain the requisite consent and amendment, Borrower shall
relinquish the right to the Leased Additional Conveyance Parcel to SHLD in
exchange for the repayment by SHLD to the Borrower of the purchase price paid by
Borrower for the Leased Additional Conveyance Parcel  in the Transaction;
provided, (i) Borrower shall cause such payment to be made or immediately
deposited into the Redevelopment Project Reserve Account to be held or disbursed
in accordance with the terms of this Agreement applicable to funds in the
Redevelopment Project Reserve Account, and (ii) the “Base Rent” (as defined in
the SHLD Master Lease) shall be decreased by the amount attributable to the
Leased Additional Conveyance Parcel.  

(d) Any reasonable out-of-pocket expenses actually incurred by Lender (including
reasonable attorneys’ fees and expenses) in connection with Section 5.25(b)
shall be paid by Borrower to Lender promptly (and in any event within five
Business Days) following demand.

7. Definition of Indemnified Liabilities.  Section 1.2 of the Guaranty is hereby
amended and restated in its entirety as follows:

1.2 Definition of Indemnified Liabilities.  As used herein, the term
“Indemnified Liabilities” means all obligations and liabilities of Borrower
pursuant to Section 9.19(b) and Section 9.19(c) of the Loan Agreement.

4

 

[NEWYORK 3105190_16]

--------------------------------------------------------------------------------

 

8. Note Components.

a. In accordance with Section 1(c) of the Loan Agreement, effective as of the
date hereof, the A-1 Note has been subdivided into Note Components, each with
the original principal balance and Component Spread set forth below:

 

Note Component

Original Principal Balance

Component Spread

Component A-1

$205,000,000

2.3064022%

Component A-2

$114,000,000

2.3064022%

Component B

$125,300,000

3.3564022%

Component C

$116,600,000

4.1064022%

Component D

$121,100,000

5.1064022%

Component E

$88,200,000

5.7564022%

Component F

$154,800,000

5.9815022%

Total/Weighted Average

$925,000,000

3.9861000%

b. Interest on the Principal Indebtedness evidenced by the A-1 Note paid
pursuant to Section 1.2(a) of the Loan Agreement shall be applied: (i) first, to
the payment of interest due and payable on Component A-1; (ii) second, to the
payment of interest due and payable on Component A-2; (iii) third, to the
payment of interest due and payable on Component B; (iv) fourth, to the payment
of interest and principal due on Component C; (v) fifth, to the payment of
interest due and payable on Component D; (vi) sixth, to the payment of interest
due and payable on Component E; and (vii) seventh, to the payment of interest
due and payable on Component F.

c. Any prepayment of the principal of the Loan evidenced by the A-1 Note, in
whole or in part, voluntary or involuntary, when no Event of Default exists,
shall be applied sequentially, as follows: (a) first, to the reduction of the
outstanding principal balance of Component A-1 until reduced to zero;
(b) second, to the reduction of the outstanding principal balance of Component
A-2 until reduced to zero; (c) third, to the reduction of the outstanding
principal balance of Component B until reduced to zero; (d) fourth, to the
reduction of the outstanding principal balance of Component C until reduced to
zero; (e) fifth, to the reduction of the outstanding principal balance of
Component D until reduced to zero; (f) sixth, to the reduction of the
outstanding principal balance of Component E until reduced to zero; and (g)
seventh, to the reduction of the outstanding principal balance of Component F. 
Subsequent to any continuing Event of Default, any payment of principal from
whatever source may be applied by Lender between the Note Components in Lender’s
sole discretion.

d. Any Extension Fees collected pursuant to Section 1.1(d) of the Loan Agreement
in connection with an extension of the Loan evidenced by the A-1 Note shall be
applied to the Note Components, pro rata, with respect to their respective
outstanding principal balances.

9. Specified Leases.  Schedule P to the Loan Agreement is hereby replaced in its
entirety with Schedule P attached hereto.

10. Virginia Beach Property.  Borrower has become aware that the legal
description attached to the deed conveying the Property located in Virginia
Beach, Virginia (Property #1265) (the “Virginia Beach Property”) to Borrower
pursuant to the Approved Separation Transaction, and attached to the Mortgage
associated with such property, contains the inaccuracies depicted on Exhibit A
hereto, and Borrower hereby covenants to, with respect to the Virginia Beach
Property, (i) deliver an amended deed with a corrected legal description, (ii)
execute and deliver an amended Mortgage with a corrected legal description,
(iii) deliver an updated Survey, and (iv) deliver an updated lender’s Title
Insurance Policy in favor of Lender.

11. Waiver.  By their signatures below, the Lender hereby waives any Default or
Event of Default, if any, arising from the failure of the Borrower to obtain
title to the Additional Conveyance Parcels on the Closing Date and from the
inaccuracies in the deed conveying the Virginia Beach Property and the mortgage
with respect to the Virginia Beach Property (in each case, as depicted on
Exhibit A hereto), including without limitation any Default or Event of Default
arising from the breach of a representation or warranty in any Loan Document
relating to ownership of the Additional Conveyance Parcels or such inaccuracies.

5

 

[NEWYORK 3105190_16]

--------------------------------------------------------------------------------

 

12. Change of Notice Address.  Effective as of October 1, 2015, by its signature
below each of Borrower, JV Pledgor and Guarantor hereby provide notice of a
change in its notice address as follows for all purposes of the Loan Documents:

If to Borrower or JV Pledgor:

c/o Seritage Growth Properties, L.P.

489 Fifth Avenue

18th Floor

New York, NY 10017

Attention:     Matthew Fernand

Executive Vice President & General Counsel

mfernand@seritage.com

and

Mary Rottler 

Executive Vice President, Operations and Leasing

mrottler@seritage.com

with copies to:

Mayer Brown LLP

71 S. Wacker Dr.

Chicago, IL 60606

Attention:  Heather Adkerson

HAdkerson@mayerbrown.com

and:

Wachtell, Lipton, Rosen & Katz

51 W. 52nd Street

New York, NY 10019

Attention:  Josh Feltman

jafeltman@wlrk.com

If to Guarantor:

Seritage Growth Properties

c/o Seritage Growth Properties, L.P.

489 Fifth Avenue

18th Floor

New York, NY 10017

Attention:    Matthew Fernand

Executive Vice President & General Counsel

mfernand@seritage.com

and

Mary Rottler 

Executive Vice President, Operations and Leasing

mrottler@seritage.com

with copies to:

Mayer Brown LLP

71 S. Wacker Dr.

Chicago, IL 60606

6

 

[NEWYORK 3105190_16]

--------------------------------------------------------------------------------

 

Attention:  Heather Adkerson

HAdkerson@mayerbrown.com

and:

Wachtell, Lipton, Rosen & Katz

51 W. 52nd Street

New York, NY 10019

Attention:  Josh Feltman

jafeltman@wlrk.com.

13. Governing Law.  This Amendment shall be governed by and construed and
interpreted in accordance with the laws of the State of New York.

14. Successors and Assigns.  This Amendment shall be binding upon Guarantor and
its successors and assigns, and shall be binding upon and inure to the benefit
of Lender and its successors and assigns, including any subsequent holder of all
or any portion of the Note.

15. Miscellaneous.  All of the terms and conditions of the Loan Documents, as
modified or waived by this Amendment, are hereby ratified and confirmed in all
respects and shall remain in full force and effect in accordance with their
terms.  All references to the Loan Agreement and to the Guaranty in any Loan
Document shall, from and after the execution and delivery of this Amendment, be
deemed a reference to the Loan Agreement and Guaranty as amended hereby and as
hereafter amended, modified or extended from time to time. This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  Copies of originals, including copies delivered by facsimile,
pdf or other electronic means, shall have the same import and effect as original
counterparts and shall be valid, enforceable and binding for the purposes of
this Amendment.

[Signatures appear on following page.]

 

 

 

7

 

[NEWYORK 3105190_16]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.  

 

 

 

 

LENDER:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

a banking association chartered under the laws of the United States of America

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Jennifer Lewin

 

 

 

Title:

 

Vice President

[Signatures continue on next page.]

 

Omnibus Amendment to Loan Documents

 

 

 

[NEWYORK 3105190_16]

--------------------------------------------------------------------------------

 

 

 

 

 

H/2 SO III FUNDING I LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Daniel Ottensoser

 

 

 

Title:

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Ben Doramus

 

 

 

Title:

 

Authorized Signatory

 

[Signatures continue on next page.]

 

 

 

Omnibus Amendment to Loan Documents

 

 

 

[NEWYORK 3105190_16]

--------------------------------------------------------------------------------

 

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

SERITAGE SRC FINANCE LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Benjamin Schall

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

SERITAGE KMT FINANCE LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Benjamin Schall

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

JV PLEDGOR:

 

 

 

 

 

 

 

 

 

SERITAGE GS HOLDINGS LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Benjamin Schall

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

SERITAGE SPS HOLDINGS LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Benjamin Schall

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

SERITAGE MS HOLDINGS LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Benjamin Schall

 

 

 

Title:

 

President

 

[Signatures continue on next page.]

 

Omnibus Amendment to Loan Documents

 

 

 

[NEWYORK 3105190_16]

--------------------------------------------------------------------------------

 

GUARANTOR:

 

 

 

 

SERITAGE GROWTH PROPERTIES,

 

 

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Matthew Fernand

 

 

 

Title:

 

Executive Vice President, General

 

 

 

 

 

Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SERITAGE GROWTH PROPERTIES, L.P.,

 

 

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

 

By:

 

Seritage Growth Properties, its general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Matthew Fernand

 

 

 

Title:

 

Executive Vice President, General

 

 

 

 

 

Counsel and Secretary

 

 

 

Omnibus Amendment to Loan Documents

 

 

 

[NEWYORK 3105190_16]

--------------------------------------------------------------------------------

 

Exhibit A

Virginia Beach Property Inaccuracies

 

 

 

Exhibit A

--------------------------------------------------------------------------------

 

Schedule P

Specified Leases

 

 

 

Schedule P

 

[NEWYORK 3105190_16]

--------------------------------------------------------------------------------

 

Schedule T

Additional Conveyance Parcels

 

Schedule T

 

[NEWYORK 3105190_16]